By the court

*


The exceptions taken by the defendant, in this case, cannot avail him. The last act of the legislature, in relation to this corporation, authorised the taking of toll at the gate which had then been erected, and, as an incident to this, gave the right to maintain the gate as a proper instrument to enable them to collect the toll.
Whether toll could now be legally exacted, if the act of 1812 had not been passed, it is unnecessary to en-quire, because, whether they had complied with the requisitions of the first act or not, and whether the gate was erected on what was a highway when the first act passed or not, the legislature had an undoubted right to authorize the corporation to take toll at the gale, and the breaking of the gate was an injury to the plaintiffs for which they are entitled to redress.

Judgment on the verdict.


Akkur. S. h<iviuo l;een oi'Couuse! did not ¿it,